Citation Nr: 0919469	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include narcolepsy and sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that in December 1990, the Phoenix Arizona RO 
requested additional evidence to support the Veteran's claim 
for narcolepsy.  In February 1991, the RO advised the Veteran 
that it was denying the claim for failure to provide 
requested evidence.  The Veteran was further notified that if 
he sent the requested information within one year from the 
original request, benefits otherwise payable may be paid from 
the date of the claim.  See 38 C.F.R. §§ 3.158, 3.159(b) 
(2008).  The Board recognizes that the Veteran responded to 
the letter in April 1991 as to further contentions and 
indicated that additional evidence could be received from two 
medical facilities.  The record does not indicate that any 
attempt was made by VA to obtain additional evidence, nor was 
the claim reconsidered as directed by 38 C.F.R. § 3.159(b) 
until the August 2005 rating decision on appeal.  However, 
inasmuch as the Board herein is denying the Veteran's claim 
for narcolepsy, an effective date is not for consideration.
 
In August 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in December 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The clinical evidence of record does not demonstrate that 
the Veteran has a current diagnosis of narcolepsy.

2.  The competent medical evidence of record does not 
demonstrate that the Veteran has sleep apnea which is 
causally or etiologically related to his service in the 
military.


CONCLUSION OF LAW

A sleep disorder, to include narcolepsy and sleep apnea, was 
not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 1137, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the appellant in May 2005 and 
December 2007, VA informed the appellant of what evidence was 
required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  The May 2005 
correspondence to the appellant was deficient in that it did 
not include the criteria for assignment of a disability 
rating or an effective date, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  
This information was provided to the Veteran in VA 
correspondence in December 2007.  Because that part of VCAA 
notice required by Dingess/Hartman was not completed in this 
case prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of complete VCAA notice was harmless error.  The 
issues were readjudicated thereafter, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), post service 
private medical records and VA examination and treatment 
records, and statements of the Veteran's spouse, the 
Veteran's parent, and the Veteran, to include his testimony 
at the August 2007 videoconference hearing.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  The Board notes, as mentioned above, 
that in April 1991, the Veteran notified the RO of two 
medical facilities where he contended he was presently 
seeking treatment for narcolepsy.  There is no evidence of 
record that the RO made any attempt to acquire records from 
these facilities.  Nevertheless, the Board finds that a 
remand to obtain these records is not necessary.  In this 
case, the Board finds that the Veteran has not been 
prejudiced by lack of the 1991 records because the claims 
folder contains multiple private treatment records dated 
since 1992.  The Board finds that the evidence of record is 
sufficient to establish the Veteran's disability picture.  
Moreover, as the Veteran does not have a current diagnosis of 
narcolepsy, as discussed below, the Board finds that records 
from 1991 would not be beneficial to the Veteran's claim. 

Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.



Legal Criteria 

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.



The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  A 
January 1992 private physician record from a sleep disorder 
clinic reflects a diagnosis of obstructive sleep apnea, 
snoring, and daytime hypersomnolence.  A March 1992 private 
physician record from the same clinic reflects a diagnosis of 
significant sleep disordered breathing.  An April 1992 
private physician record from the same clinic reflects that 
the Veteran underwent four daytime nap studies, following a 
night of sleep within a sleep laboratory.  In addition, a 
sleep diary was reviewed.  The examiner opined that studies 
do not support a clinical diagnosis of narcolepsy.  A 
February 2008 VA sleep study report reflects a diagnosis of 
obstructive sleep apnea syndrome.  A January 2009 VA 
examination report reflects a diagnosis of obstructive sleep 
apnea.  Based on the evidence of record, the Board finds that 
a clinical diagnosis of narcolepsy has not been demonstrated.  
The Board further finds that sleep apnea has been clinically 
demonstrated; thus, the first element of service connection 
for a sleep disorder, to include sleep apnea, has been met.

The second element of service connection is that there must 
be evidence of an in-service injury or disease.  See Pond, 
supra.  In a report of medical history, completed in 
conjunction with a physical examination, in May 1972, the 
Veteran noted that he did not, nor had he ever had, frequent 
trouble sleeping.  Clinical examination at that time was 
unremarkable relative to the issue on appeal.  In a report of 
medical history, completed in conjunction with a November 
1972 examination, the Veteran reported frequent trouble 
sleeping.  The examiner's notes reflect that the Veteran 
reported trouble falling asleep which he had had as long as 
he could remember; however, it does not tire him out, and he 
seems to have no trouble sleeping if tired.  An STR dated in 
October 1974 reflects that the Veteran complained of body 
aches, joint aches, hand swelling, feeling tired all the 
time, and feeling sick.  An STR dated in February 1976 
reflects that the Veteran underwent an electroencephalogram 
(EEG).  The impression was normal.  A May 1976 report of 
medical history completed in conjunction with a discharge 
examination reflects that the Veteran reported frequent 
trouble sleeping.

The Veteran averred in a statement dated in November 1990 
that he was retrained from his military occupation specialty 
(MOS) as an air traffic controller due to narcolepsy.  As 
noted above, the Veteran does not have a current diagnosis of 
narcolepsy.  Nevertheless, the Veteran's service personnel 
records, dated in May 1975, reflect that the Veteran was 
retrained due to an inherent nervous and emotional 
personality.  Moreover, an STR dated in July 1975 reflects 
that the Veteran claimed he was under a lot of stress as an 
air traffic controller and "lost all balance and couldn't 
talk."  The STR reflects that the Veteran had a history of 
bad nerves for 2 years and had a lot of tension.  He reported 
having trouble falling asleep.  The diagnosis was 
hypersensitive or possibly paranoia.

Although the Veteran reported in the November 1972 STR, as 
noted above, that he had a long history of trouble falling 
asleep, there is no objective evidence of a pre-existing 
sleep disorder; therefore, the presumption of soundness on 
induction applies in this case.  38 U.S.C.A. § 1111.  Where 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the Veteran's claim must be 
considered one for service incurrence or direct service 
connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A January 2009 VA examination report reflects that, upon 
clinical examination and a review of the Veteran's medical 
records, the examiner opined that there is no evidence that 
the Veteran has a chronic sleep disorder that manifested 
itself either within the service or within one year following 
discharge.  The examiner further opined that it is less 
likely than not that the Veteran's current sleep disorder of 
sleep apnea is related to active service.  In the present 
case, there is no competent clinical evidence of record that 
establishes that the Veteran's current sleep apnea is 
etiologically related to any in-service incident.

In addition, because there is no evidence of a chronic 
disease in service, the Veteran is not entitled to be service 
connected under the chronicity principle of 38 C.F.R. 
§ 3.303(b).  

Finally, service connection may be warranted if a condition 
is observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober 10 Vet. App. at 488 (1997).  The Veteran testified at 
the August 2007 videoconference Board hearing that he 
received numerous traffic tickets in 1975 due to becoming 
unconscious while driving (See transcript, page 15).  The 
Veteran was still in service in 1975.  His complaints about 
becoming unconscious while driving can be characterized as 
difficulty in staying awake.  This differs from his November 
1972 and July 1975 in service complaints of difficulty in 
falling asleep.  The evidence of record contains a written 
statement of his spouse, J.G., in which she notes that during 
service, the Veteran would sleep walk, be difficult to awake 
in the morning, and become unresponsive while driving.  She 
further notes that since his discharge from service, the 
Veteran has worked "graveyard" shifts for years because of 
his difficulty sleeping, and he has selected jobs that were 
labor intensive so that he would be tired and sleep easier.  
The evidence of record also contains a written statement from 
the Veteran's father, E.G., in which he notes that he has 
noticed the Veteran sleeping at church services and while a 
passenger in his car.  The Board notes that J.G. and E.G. are 
competent to give evidence regarding what they observed.

In considering whether any present disability is causally 
related to active service, the Board notes that the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
in the present case by continuity of symptomatology there 
must credible lay statements or medical evidence that relates 
a current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  

As noted above, the record contains the lay statements of 
J.G. and E.G.  The Board notes that much of these statements 
relate to the Veteran falling asleep or being unresponsive at 
inappropriate times.  As noted above, the Veteran does not 
have a current diagnosis of narcolepsy.  Moreover, E.G.'s 
statement does not reflect any first hand observations of the 
Veteran during active service.  The statement of J.G. which 
reflects that the Veteran had difficulty sleeping, does not 
reflect that the Veteran had sleep apnea, snoring, or 
obstructed breathing while sleeping.  While J.G. and E.G. are 
competent to relate their observations, they are not 
competent to etiologically relate the Veteran's symptoms in 
service to manifestations of a current disability of sleep 
apnea.  Moreover, the objective evidence of record does not 
support that J.G. observed manifestations of sleep apnea in 
service.

In the present case, there is no clinical evidence of 
continuance of symptomatology during 15 years following the 
Veteran's discharge from service.  The Veteran was discharged 
in June 1976.  The first clinical evidence of record of sleep 
apnea is a January 1992 private sleep study record, 
approximately 15 years later.  

The Board recognizes that the Veteran may sincerely believe 
that his sleep disability is due to service.  However, where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  There is no evidence 
of record that the Veteran, has the specialized medical 
education, training, and experience necessary to render such 
an opinion.  While the Veteran is competent to testify 
regarding his symptoms, he is not competent to offer a 
medical opinion as to their etiology.  Espiritu, supra.

In conclusion, the competent evidence of record fails to 
demonstrate that the Veteran's sleep disability is causally 
related to active duty.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds 
service connection for a sleep disability is not warranted.

ORDER

Entitlement to service connection for a sleep disorder, to 
include narcolepsy and sleep apnea, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


